Title: From George Washington to John Robinson, 10 June 1757
From: Washington, George
To: Robinson, John



To The SpeakerDear Sir,
[Fort Loudoun] June the 10th 1757

A person of a readier pen and having more time than myself, might amuse you with the vicissitudes which have happened in the Indian Affairs since Mr Atkin came up. I acknowledge my

incompetency and therefore shall only observe that the Indians have been pleased and displeased oftener than they ought to have been. And that they are gone off (that party under Warhatclie, I mean) in different ways, and with far different views: One part southwardly, to their nation, and the other northwardly, to treat with the Pennsylvanians; contrary to the sentiments of Mr Atkin, who has I believe, sent to forbid any conferrence to be held with them.
Major Lewis is returned with part of the Indians that went out with him; in consequence of their having taken only 8 days provision with them. He was unable to prevail with those Savages to take more. One party of 20 with 10 Soldiers is gone toward Fort Du Quesne, under Captain Spotswood; and another party of 15 with 5 Soldiers, under Lt Baker, but they course towards Log’s-Town. God send them success and a safe return, I pray.
Unless you will interest yourself in sending money to me to discharge the public debts, I must inevitably suffer very considerably; as the country people all think me pledged to them, let what will happen. They are grown very clamorous; and will be more than ever incensed, if there shou’d come an inadequate sum, and that sum be appropriated to the payment of the Soldiers.
I am convinced it wou’d give pleasure to the Governor to hear that I was involved in trouble: however undeservedly, such are his dispositions toward me.
I shou’d be glad to know whether Capt. Mercer received any money from the public while he was down: and if he did, on what account. If he did not, I shou’d be glad you wou’d pay none, until you hear further from me, altho’ he may have drawn Orders—’Tis on the account of the Public I desire this.

G:W.

